The situation of women in rural areas of the EU (debate)
The next item is the report by Christa Klaß, on behalf of the Committee on Women's Rights and Gender Equality, on the situation of women in rural areas of the EU.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, 'Women in rural areas of the EU' - under this title we in the Committee on Women's Rights and Gender Equality have together been compiling facts and proposals for solutions. I would like to thank my fellow Members for their cooperation and the Secretariat for its support.
We have a term in Germany: country girl. In the past more so than today everyone had their own idea of what this was. Some say these are creative, dependable women, highly principled and deeply religious. Others say they are women who are behind the times, know little or nothing and are therefore ignorant, perhaps even naïve as well.
Neither of these descriptions gets to the heart of the matter. Rural areas provide precisely the best conditions for a fulfilled life, for families involved in village communities, integrated into nature and the environment. Today we are very well aware that women's life models vary enormously. They also have to be adaptable, however, not tied down or restricted by their living conditions. Women today want to be active in the workforce and they also want families. Today they want and can have both. Politics and society must create the framework conditions for this.
Life in the countryside offers opportunities and, of course, generates risks. It is a personal decision that prompts women, after considering the facts, to move into urban areas or stay in the villages. The statistical data prove that well-educated women are the first to leave the villages. They leave behind empty nurseries and schools and ultimately ageing and empty villages. Women's decisions therefore also have a demographic dimension.
According to the Commission's estimates, the rural regions generate 45% of the gross value added and 53% of those with jobs live here. Rural areas therefore also have an economic dimension.
The entire development potential must therefore be used and upgraded. It is no longer sufficient to discuss the future of women in the countryside only within the framework of the common agricultural policy. Women still work as farmers, but they are also employees and salaried staff and are very often active as assisting spouses in small- and medium-sized enterprises or even as independent entrepreneurs themselves. Large gaps still need to be filled here. The position of women and assisting spouses in small- and medium-sized enterprises needs to be stabilised in the social sector in order to provide for sickness and old age.
Women are particularly affected by the lack of infrastructure in rural areas. Women combine family and work, which means driving their children between school and leisure activities, caring for the older generation and not quite losing sight of their own interests. The fact that rural areas have a deficient infrastructure - a shortage of roads, post offices, medical services, fire services and emergency doctors - has been well known for a long time. The fact that additional problems are now emerging, however, for example in broadband supply, is not acceptable. Women, too, need fast access via DSL to be able to participate in their many areas of activity.
Women's participation in public life - on local councils, in initiatives and associations - can bring about changes. In rural areas, too, special efforts are needed to achieve equal participation by women. I would therefore like to conclude with one further request: include women in the decision-making bodies! They know best what needs to be changed because they are always there on the spot and they are up against both work and family, whereas men do either one or the other.
Member of the Commission. - Mr President, first of all I would like to thank the rapporteur, Ms Klaß, and the members of the Committee on Women's Rights and Gender Equality for their own-initiative report. We all know that keeping the issue of gender equality high on the agenda requires a continuous effort. I have always considered the European Parliament as a leading institution in this respect, and I want to pay tribute to the work done to help celebrate International Women's Day 2008, including last week's conference.
I fully agree that women in the countryside should have real opportunities and should be encouraged to use all those opportunities. Overall, I therefore agree that women in rural areas need particular political attention, and I am glad that this principle is implemented via the Community strategic guidelines for rural development under the third axis, where the encouragement of women's entry into the labour market is stressed as a key action.
The rural economy needs women, not only in order to keep up with economic growth in the rest of society, but also to ensure sustainable rural development, where families and companies see a real future in staying in the countryside.
Before answering some of the specific issues highlighted in this report, I would like to stress that the principle of promoting equality between men and women is central for the second pillar of the common agricultural policy. In practice we apply it in two main ways. The first is a creation of an economic opportunity for women through, for example, the promotion of women's entrepreneurship.
Importantly, in the context of the rural development programmes for the period 2007-2013, some Member States have designed specific measures for women; other Member States will give priority to applications from women under certain measures.
The second aspect of the improvement of the quality of life in the countryside: the objective should be a women-friendly countryside, facilitating women's lives in rural areas and allowing women to make better use of their potential. For example, rural development supports the funding of day-care centres for children in the countryside so that women have the possibility to stay out there but still to take upon themselves the possibilities of a job. I think these are examples of agricultural common policy actions that contribute to the improvement of the situation for women in rural areas.
I would also like to highlight the LEADER programme in this context, which contributes to improving the involvement of women in the decision-making process in the local action groups. In fact, the number of projects managed by women is, for LEADER, higher than the projects that are managed by men: for the period 2003-2005, two out of three beneficiaries were women.
Concerning the specific requests included in the report, I agree that there is a necessity to monitor and to evaluate the integration of the gender perspective into the rural development programmes. Indicators, which will show the results and impact of certain measures in the period - again - from 2007-2013, are broken down by gender, and they should give us the necessary information.
Finally, I would like to mention one point that is not really related to rural areas. The Commission has initiated an impact assessment as part of the review of Directive 86/613/EEC, which deals with the principle of equal treatment between self-employed men and women, including those in agriculture.
An important point is the protection of self-employed women during pregnancy and motherhood. A review of this Directive is set down in the legislative working programme of the Commission for this year, 2008, and this will give us another opportunity to support and improve the position of women in rural areas.
Once again, I thank the rapporteurs and all those who have contributed to a very important issue.
on behalf of the PPE-DE group. - (HU) Mr President, Commissioner, ladies and gentlemen, a great deal was said about the situation of women last week in relation to 8 March. Alongside the platitudes, some spoke of the problems that lie behind the averages and become visible if one takes a structured approach. Women do not live in identical circumstances; their natural aptitudes vary, and so do the opportunities they have and the problems they face. Women living in rural areas are equally heterogeneous; they have some difficulties in common, but there are others that only occur in particular social strata or groups.
The report by Mrs Klaß differs from reports that are framed in more general terms in that it clearly and specifically addresses the difficulties facing rural women and policy deficits in this regard. There is little point in setting out goals to be achieved in terms of female employment if the flexible background services that are necessary for this, for example transport facilities, are not in place. The situation of women living in rural areas is generally more difficult; they tend much more often to undertake hidden, unpaid work with no insurance or protection, for example on family farms. In practice this renders the legal position of these women unclear as regards maternity, sickness and old-age-related benefits.
These issues still await resolution, but meanwhile the exodus from rural to urban areas that can provide better living conditions is virtually unstoppable. I agree with the rapporteur that greater account needs to be taken of the situation of rural women when distributing and deploying European financial resources. Failure to do so has far-reaching consequences. Thank you.
on behalf of the PSE Group. - (ES) Mr President, this report sets out the reality of the situation of women in rural areas of the EU, in order to respond to the significant challenges of the additional difficulties that women have in living in this environment.
We are talking about half the population in these areas, therefore mainstreaming gender into the rural sector is a priority, both for the promotion of equality between men and women and for enabling economic and social growth in the countryside.
While women encounter genuine difficulties in integrating into the labour market or reconciling work and family life, these difficulties are heightened when we are talking about a rural environment. It is therefore necessary to promote initiatives and policies that tackle these challenges so that there might be effective equal opportunities.
Despite our differences, we can agree that women in rural areas need special, joint political attention, promoting rural development initiatives that encourage them to participate in economic and social life and curb the migration of women from the countryside to the city, which is an increasingly concerning reality.
We are indebted to the women of our villages, who have contributed incalculably and almost invisibly to the development of the countryside. Recognising them should go hand in hand with policies driven by the Member States and regional and local authorities that foster improvements in living conditions and remove the barriers that currently exist.
Therefore, expansion of public services, improving training, access to new technologies and support for innovative business projects are fundamental for achieving these objectives.
We also call on the Member States to develop the legal construct of shared ownership, in order to ensure that women's rights in the agricultural sector are fully recognised. This is the only way that we will be able to ensure that equal opportunities become a reality for European women in the countryside.
Mr President, I would like to congratulate the rapporteur on raising such an important issue as improving the situation of women in rural areas of the EU. Recently we were discussing the matter of Europe's demographic future. We enumerated many reasons for its bleak appearance. This problem is even more acute in rural areas.
We need to do all we can to provide country dwellers, and especially women, with the right conditions for life and economic and personal development. Social exclusion and poverty probably relate to women from rural areas in particular; I say probably, because there is a need for better statistics on this.
The key to improving the situation in this regard may be for the spouses of those who are self-employed, including rural women, to have a right to their own independent social and pension rights.
on behalf of the Verts/ALE Group. - (ES) Mr President, mainstreaming gender in the rural sector is necessary not only to promote equality between women and men, but also to help economic growth to be based on sustainable rural development. Our Group therefore strongly supports the Klaß report, essentially because of three elements.
Three of the aspects that it highlights are the most important in our view: 1) it asks for statistics on the rural world to also be disaggregated by gender so that women in rural areas cease to be an invisible group and that the work that they do is explicitly valued; 2) for the relevant local, regional and State authorities to encourage the participation of women in local action groups and the development of local partnerships under the Leader axis; and 3) the request to focus in particular on improving transport infrastructure in rural areas, and establishing positive measures to promote access to transport in order to curb social exclusion, which particularly affects women.
However, I would also like to propose and support the amendment tabled by my colleague Iratxe García, asking for the text to include an explicit reference to the need for Member States to develop the legal construct of shared ownership, in order to ensure that women's rights in the agricultural sector are fully recognised, with the corresponding protection in the field of social security and recognition of their work.
on behalf of the GUE/NGL Group. - (PT) The situation of women in rural areas is very much affected by the situation of agriculture, suffering the consequences of the common agricultural policy's unjust measures, which have caused increasing numbers of small- and medium-sized farmers and family farmers to abandon production. In many cases this leads the men and young people to emigrate, leaving the women with the children and the elderly, condemning them to poverty; that situation is made worse in the rural areas of some countries such as Portugal with the closure of schools, health and maternity centres, post offices and other public services.
That is why this policy needs to be abandoned. We are therefore also tabling some amendments in order to stress that the common agricultural policy needs to be reviewed, taking account of this problem and strengthening aid to maintain family farms and develop the rural world, whilst attaching maximum value to the work of women, including migrant women, who also work in agriculture.
We therefore hope that our proposals will be accepted.
on behalf of the IND/DEM Group. - Mr President, since I have been given the opportunity to speak in the debate on the situation of women in rural areas of the EU, I would like to draw attention to the fact that the situation of women in villages and suburban areas in the new Member States in particular is difficult and sometimes dramatic, partly because of the introduction of EU policies that impose various kinds of limits and restrictions, causing poverty and social exclusion through job losses and unprofitable production.
In typically agricultural regions, and not only those in eastern Poland, thousands of families are threatened with the loss of their means of subsistence because their farm is unprofitable, the sugar factory has gone bankrupt or closed down, limits have been placed on fish catches, only certain types of soft fruit are subsidised and there are penalties for the overproduction of milk. These are the reasons behind the lack of development of infrastructure and communications as well as the provision of education, health care and various other services that will not come into being while there is a lack of economic development. This kind of development-disrupting policy is also prompting young people, including women, to leave for the city and to emigrate abroad.
The LEADER programmes are capable of helping women from only a few regions (those that are attractive to tourists or known for their unique regional products) and will go nowhere towards compensating for the losses suffered by the rural populace who are still waiting for the lofty phrases, the sustainable development, equal opportunities and complete non-discrimination that are to be found in the documents to be realised in practice.
- (EL) Mr President, I, too, should like to congratulate Mrs Klaß on her initiative in preparing this report and all her work on such an important issue, which concerns not only the protection of women's rights, but also economic, social and regional cohesion in Europe. This is the second time that the Committee on Women's Rights and Gender Equality has prepared such a report, and indeed I had the honour of being the rapporteur for the previous report on the status of women in rural areas in light of the reform of the common agricultural policy.
The important issue of recognising the work of assisting spouses and the self-employed, which we brought to the Commission's attention at the time, has unfortunately not yet been effectively dealt with, and we have been obliged to return to it in this report. We therefore once again request a radical revision of Directive 86/613/EEC: the European Commission itself recognises that its enforcement is ineffective, and minimal progress has been noted in recognising the work of spouses working on farms. I am glad the competent Commissioner is here tonight and will be able to give us an answer on this matter. There are also other parts of the European Parliament resolution dealing precisely with the issues of Member States' obligations on separate insurance and treatment of working women farmers. These obligations have not been adequately addressed.
In my opinion, there are two important issues that we have not managed to include in the report: There is a difference between women who live in rural areas and suffer from a lack of infrastructure, and women working on farms. I have therefore argued that the statistics should shed some light on these distinct categories.
I also believe that since the regulations on the Structural Funds allow us to do so, we should make use of the potential participation of women in rural areas in decision-making and planning for the development of their areas. We shall help to galvanise and unify these women.
Overall, Mrs Klaß's report highlights priorities and issues and sets targets for all of us. It is a useful and important tool, both for the European Parliament and for the European Commission.
(DE) Mr President, Commissioner, nothing that we are hearing today and are tabling in terms of demands is new. We repeat that it is nothing new, whether in the reports on 'Women and industry', 'Women and health' or 'Women in rural areas'. We have not yet achieved equal pay for equal work, nor do we have more women in positions of leadership and more flexible child care.
All these problems are multiplied in rural areas. The distance from home to work and poor transport links are a major problem here. The shortage of local continuing and vocational training is also a problem. As already mentioned, broadband access is a must today, but it is scarce in rural areas.
This means we need measures but primarily we need to raise awareness of what it is like for women in rural areas. This also means, however, that we have to take greater account of the gender aspect in all EU support programmes - whether for the development of rural areas, the Social Fund and the like - and make the programmes contingent upon how they continue to be used.
Austria, incidentally, leads the way in this and will have a law in place as from 2009 - gender budgeting - in which all gender aspects are included. I think this would be worth emulating.
(PL) Mr President, much has been said and there have been many discussions in recent years about the role of women, their rights, their position in society and their occupational situation.
Today we are debating the situation in which rural women find themselves, and it is right that we should do so, for it is rural women, especially those in regions of retarded development, who work hardest and benefit least from the rights they are due.
A woman in the city will have a flat with all mod cons, easy access to equipment, education and culture, a right to maternity and parental leave, and the opportunity to work and enjoy the benefits of civilisation.
A woman in the country will often have a home with no plumbing and numerous duties in the family and on the farm. She cannot count on placing her child in a crèche or kindergarten and her contact with culture and the world will often amount to limited radio and television broadcasts. A woman from a small village out in the sticks, living on a family farm, is virtually deprived of any opportunity for occupational, social, political or cultural advancement.
Please note that funds for culture are mainly directed towards centres located in cities. In the cities we have just about everything. In the country there are only amateur activities, and those activities are often organised in private houses and at the expense of the people involved. Much is said in the European Union about lifelong learning, and this should indeed be the case. Let us have some thought, though, for women in such programmes. In my opinion it is high time for a sensible programme for women that is financed from the EU's budget.
(SV) Mr President, vigorous and sustainable development demands that the situation of women be taken into account. The participation of women is necessary for positive development. Women who live and work in the countryside, like women in other environments, live in an unequal society. Hence work to achieve equality is just as important for all women, in all the different environments and situations of life.
In this report I would especially draw colleagues' attention to the importance of supporting the GUE/NGL amendments tabled by Ilda Figueiredo, in particular Amendment 9, from which it is clear that the equality problem must also be taken fully into account in a much needed review of the common agricultural policy. Without the active participation of women we shall not succeed in achieving the aims of sustainable economic growth. That applies, as I have said, in all environments of life. We need equality for the survival of the countryside, we need it for women and we need it for the future.
(BG) Mr. Chairman, Mme Commissioner, Colleagues, First of all I would like to congratulate Ms Klaß for her excellent report. Being a member of the Committee for Regional Development from Bulgaria, I would like to draw your attention to the fact that rural areas have different development potential. However, there is something that will certainly contribute to better quality of life in the rural areas, and especially the situation of women there. This is the provision of transport and social infrastructure, accessible social services in the villages, such as raising of children, care for aged and sick persons, communication services, and establishment of cultural and sports centres. In this respect, the adequate support for the rural areas through financing from the EU funds is of paramount importance. Therefore I would like to recommend better alignment of the urban and rural issues. The development of rural areas should be coordinated with the activities performed within the framework of the regional policy. I believe that an integrated approach to the convergence and development of rural areas, taking into account the role of small and medium-sized towns in them, rather than a separate approach like the one we have had so far, would increase the efficiency of the EU assistance and contribute to the improvement of living conditions, especially those of women.
(PL) Mr President, the situation of women in rural areas compares distinctly unfavourably with that of women in the cities. Access to health care and education is not the end of it.
If I may, I would like to draw your attention to points 4 and 10 in the report, which stress the need to even out social and economic rights for women who are self-employed or who work on family farms. This means in particular the right to paid maternity leave and to an earnings-based pension. In some countries there are actually legal prohibitions on formal employment and social insurance for partners working on family farms and in family businesses. The effects of these regulations chiefly impinge on women, and they should be changed as soon as possible. I congratulate the rapporteur.
(ES) Mr President, I would first of all like to congratulate Mrs Klaß on her report; not only is it useful, but also Mrs Klaß has worked very hard, so I would like to thank her very much.
I would like to point out that not all women in rural areas live in the same way. The rural world is not homogenous. On the contrary, frequently their worlds are very different. However, above all, we need to attract women to the rural world and prevent the exodus that is occurring increasingly, because the position of women in our society progresses slowly, but at least it is progressing in the urban world. Nevertheless, in the rural world, not only do they carry the work inside and outside the home, but at the same time they also care for dependents and, on top of this, these women do this under much worse conditions than in the urban world.
Therefore, attracting women to the rural world should be done not only by improving their personal welfare, but also the economy of rural areas, an economy that is above all agricultural, as you well know, Commissioner. However, in order for this economy to be strong, the common agricultural policy needs to be supported and strengthened, while at the same time, of course, it has to be taken into account that the technical and social situation needs to change, and soon.
(RO) I am glad to be given the floor concerning a reality that is much ignored, namely the position of women in rural areas.
Although the system of legislation and norms valid at Union level, as well as at the level of each and every Member State, precludes any kind of discrimination, it is obvious that there is a significant discrepancy between the life of women in urban areas and women in rural areas.
Romania, like other new Member States of the European Union, is in a much worse situation than the general one described in the report. Given the background of deindustrialisation in the 1990s, there was a phenomenon that the West European countries have not encountered: migration from town to village as a solution for economic survival. In our region, poverty in rural areas has affected and still affects women above all, and they have become the most vulnerable victims of trafficking in human beings.
Unfortunately, industrial agriculture, which could have attracted part of the female work force in the villages, itself underwent destructuring. Public health, education, transport, water and sewerage services underwent an accelerated worsening, such services being practically absent in many villages in the less developed countries of the European Union.
Women in rural areas, especially young or middle-aged ones, could develop independent economic activities if they had access to bank loans and I believe we should discuss the opportunity of establishing a bank that would grant micro-loans in rural areas.
(PL) Mr President, in rural areas women are a social group that is particularly prone to discrimination. Because of the traditional division of roles and the weak infrastructure in many areas, such as child care, for example, many women never feature in the official labour market, but at the same time they are not registered as unemployed. Women carry out work that is comparable to an occupational activity but is not recognised as such and is neither protected nor paid.
Member States, together with the European Commission, should find a solution as quickly as possible to the problem of the substantial group of women assisting with farming and in small and medium-sized enterprises who, in many Member States, suffer from a lack of legal status. This leads to financial and legal problems for these women in relation to the right to maternity and sick leave, the acquisition of pension rights and access to social security.
For the sake of harmonious development, Member States should ensure the creation of high-quality jobs in rural areas through such measures as promoting enterprise among women, increasing their qualifications and providing easy access in all rural areas to standard 21st century infrastructure and services.
Finally, I would like to congratulate Mrs Klaß on a very well-compiled report.
Mr President, I would like to thank the rapporteur. It would be better if we were talking about the situation of people in rural areas rather than women, and indeed many of the problems for women also affect men in rural areas, but women have particular issues and I acknowledge that in this report.
That said, the quality of life for people who live in the countryside can be better in many cases, where they have sufficient resources, than in the city. I think the problem has always been that women's work has not been measured, has not been paid for and therefore is not recognised. In some countries, some progress has been made on this, but I think Member States differ in how they treat women.
I would like to mention a particular role that women play, and perhaps it has not been addressed yet. Women are still, in my view, the primary motivators and educators of children and they are generally the ones who decide whether a child will farm or not, and often decide the future of rural areas. We need to pay particular attention to that so that they have a positive view of agriculture, and not a negative one.
Lastly, few women own land and few are in farm organisations. That needs to be addressed.
(RO) In 2006, in the European Union, the ratio between the income earned by that 20% of the population with the highest wages and the income earned by that 20% of the population with the lowest wages was 4.8. Unfortunately, in Portugal, Lithuania and Latvia, this ratio exceeded 6.
It is obvious that the population in rural areas has lower wages than in urban areas, and this situation is even more obvious in the case of women. In order to improve the situation of women in rural areas, we need to efficiently use the structural funds. The development of transport infrastructure, education, health services, communication infrastructure and information technology and of the service sector in rural areas will result in the economic development thereof and, implicitly, in the improvement of women's status in rural areas.
I close my statement by saying that rural areas can transform, by means of investments, the available lands into industrial parks to offer jobs. An effective transport infrastructure could result in the distance being measured in time and not in kilometres, so that the people that work in urban areas could live in rural areas thus contributing to their economic development.
- (LT) Today's discussion is extremely important, as it covers the subject of the situation of women in rural areas, which continues to be rather worrying.
One of the key issues remains that of low employment levels among females in rural areas, especially in the new accession countries, resulting in women from rural areas finding themselves in social isolation more often than city females.
First of all, in order to increase employment levels among women from rural areas, they should be encouraged to start their own businesses. To achieve this, governments must supply relevant information on how to start a business, as well as improve women's ability to use modern information technologies, thus building their self-confidence.
Moreover, statistics show that women in rural areas have much lower education and professional skills levels compared with city women. This often means that they find it more difficult to adapt to the challenges presented by the market, to find new methods and forms of agricultural work and alternative agricultural activities. I would like to urge the Member States to present a framework of action to encourage women in rural areas to seek knowledge and education.
The LEADER project should deliver more efficient aid in order to overcome the problem.
Thank you.
Mr President, in acknowledging the hard work that our rapporteur, Ms Klaß, has put into this report entitled 'The situation of women in rural areas of the EU', I would have to ask: compared to men in rural areas or women in urban areas? What is the context in which we are talking here? There is no such homogeneous group as 'women in rural areas of the EU'. I am a woman from a rural area of the EU, but the lady who lives down the road from me with six or seven children and a husband who is unemployed, and who cannot afford her rent or mortgage, is a different type of woman in a rural area. It is not a homogeneous group, and we must be very careful in this issue.
Many women in rural areas have an urban lifestyle; others have a lot of poverty and hardship in their life. You have an urban lifestyle in the middle of the countryside if there are two cars outside the door, all mod cons, ICT and perhaps a foreign holiday a year. So let us give it some context.
The real issue here is the restoration of choices to all women: the choice to marry or not; the choice to have children or not, to have a career, to have further education or not, to stay at home, to go out into the workplace, to start a business or to have access to property.
A few years ago when I went to buy an apartment in Brussels, the Brussels bank manager would not sign off my mortgage unless I got my husband to sign it. This was only a few years ago in Brussels. I got my mortgage and my husband did not sign it. Might I say that I objected strongly! So the access to money, property and business - there are lots of different types of women in rural areas.
Mrs Doyle, I can assure you I would never have turned you down for this mortgage.
(RO) The success of the Lisbon Strategy involves sustained economic growth both in the urban areas and in the rural areas of the European Union and women play a crucial part in the development of these areas.
I praise the drafting of this report which, apart from analysing the condition of women in rural areas, also proposes concrete recommendations in order to improve their condition in the context of globalisation and achievement of the Lisbon goals. From the multitude of incentives and conditions to be observed for this purpose, I would like to underline the importance of a major factor, namely education.
The statistical data that are available to us show that a small number of women in rural areas have access to higher education due to financial difficulties, but also due to the precarious quality of educational activities in such areas.
The women in rural areas should benefit from enhanced access to education and lifelong learning, as well as to opportunities to reconcile family life with professional life. It is a key element that should be consolidated along with the active role of women in politics and the socio-economic development of rural areas.
(SK) Thank you, Mr President. I would like to congratulate Mrs Klaß on her excellent report.
I come from a new Member State with a relatively strong rural population. Over the last 45 years it has remained stable, with only a small fall-off of 14%. Due to economic policies, rural regions are more prone to changes today. There is a well-known process in operation involving firms relocating from rural to urban areas. Public policies, however, should be such that this so-called modernisation does not take place at the expense of women in rural areas.
I would like to invite the Committee of the Regions to study this area and begin a broad consultation in the rural regions to learn more about life there with all its advantages and disadvantages. I would also like to invite the Commission and the Council to direct their programmes, especially those involving micro-loans, towards women in rural areas, too.
(RO) Dear colleagues, as we are discussing a matter related not only to the issue of equal opportunities, but also to the development of rural areas in general, I will refer to the measures that are applicable at Community level in this field.
The programmes and the funds of the 2nd pillar of rural development have, in terms of percentages, more significant resources than the special programmes of the European Union for equal opportunities. If we succeeded in facilitating the access of women to programmes such as LEADER, dedicated to rural development, we would have much more to gain than if we used only the resources within the EQUAL, PROGRESS or DAPHNE programmes.
In the European Union budget, the funds for rural development are as high as 11%, whilst the entire sector of citizenship, which includes the programmes for equal opportunities, does not even reach 1%.
This is the great challenge for the European Union in this case: succeeding in communicating, mobilising and facilitating the link between European funds and the various projects which could be initiated in rural areas by women.
Member of the Commission. - Mr President, I thank the House for a very encouraging debate with some fairly dedicated speeches - I really enjoy that. The discussion we have had tonight makes it clear again that the situation for women in rural areas really needs specific attention.
Although I feel that some of you are a little pessimistic about the progress that has been made, I want to approach this from a more positive side. I think that quite a lot has been achieved, especially through the rural development tools, and I am confident that we are heading in the right direction when it comes to improving the position of women in rural areas.
Many of you have mentioned that mainstreaming the gender issue into our policy and broadening its scope to the wider rural economy will enhance its effect. I fully subscribe to this approach. We should not limit our focus to the farm sector only. Embedding our policies in the needs and opportunities of rural society as a whole will create a multiplier effect that will also benefit the whole agricultural sector. The Commission will closely monitor this aspect with the implementation of the rural development programmes.
Several of you mentioned the importance of broadband networks in rural areas. Here I have to say that there is a possibility within the third axis - the diversification axis - of the rural development policy to go into areas that, from an economic point of view, are not economically viable for investors. Those are remote areas where Member States can use the rural development policy to secure a broadband connection. I can only encourage all Member States to take this into consideration when they plan their investments or the use of their rural development policy.
Some of you also mentioned the 'hidden work' that is being done by women on farms. I acknowledge that our statistics do not always reflect this fact. We should, using all the different tools, try to encourage women to seize the opportunities to gain their economic independence by giving them the associated social rights. For me, better possibilities for taking up part-time work for women in agriculture would be a huge step forward in strengthening rural incomes and also to help sustaining life in rural communities.
I must say that I travel quite a lot in rural areas and I am always very encouraged when I meet women who cross the borderlines and take part in the work of the different farmers' organisations. I know it is a big step for the first women to enter into these organisations but sometimes it spreads and it is not so difficult for the next one, although it requires some change of approach on the men's side to accept that women can contribute on an equal footing in this area.
I think there is quite a lot more to be said on this subject, which should not be pushed into the background. Let me assure you that I will wholeheartedly back all initiatives that can improve the position of women in rural areas, because I really think that we need this special approach from the female side to the diversification of rural areas.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, thank you for your contributions to the discussion. We had a really good discussion here in this round. Commissioner, thank you, too, for your statement that the review of Directive 86/613/EEC on the principle of equal treatment is still taking place this year, in 2008. We have sent a reminder on this and we think it is time to review it.
We are unable this evening to adopt any European regulation for improving the situation of women in rural areas. Mrs Doyle, I know that the situation of women is not the same everywhere. It would also be dull and we do not want that at all. However, women in rural regions do, of course, have the same conditions and they have to struggle with the same disadvantages as women living in towns and cities. We have pointed this out here.
We are initiating the discussion process and we are asking the Commission and the Member States to ultimately bring about changes as well. The report should raise awareness of this.
There are good examples in Europe and according to the principle of best practice we also want to highlight these examples for emulation. We can also introduce a lot that is good here. We want to broaden the view. Women in rural areas are not only farmers; women in rural areas are also on their way to becoming employed, and they have to combine family and work.
In the end, being personally affected is the best testimony. We need the contribution of women in our organisations. Mrs McGuinness has just been speaking about contented mothers who are also able to bestow contentment on their children. We shall also have contented women when we do something towards their equal treatment, towards their fair participation. Our concern here is that young people will also then stay in the villages again.
It would be exciting, Commissioner, to have a list of all the many opportunities that ultimately present themselves for women in the European Union. We are constantly asserting that these are concealed in many cases under the cover of other programmes. Perhaps we could manage to say just once that women are involved in one programme or another, in this way or that. This constantly creates problems, even when it should be sorted out locally. Perhaps we should schedule this as a start in order to be able eventually to say to those responsible in the regions: we can achieve improvements for women here.
The debate is closed.
The vote will take place on Wednesday 12 March 2008.
Written statements (Rule 142)
in writing. - (HU) In terms of employment, a comparison of urban and rural areas reveals that a widening abyss is developing. Women living in rural areas are particularly disadvantaged. Their chances of social integration, of obtaining employment, and of access to child-related, educational, health and social institutions, are less. They constitute one of the most vulnerable groups in society, as they are much more exposed to the risk of poverty and marginalisation. Where they do manage to obtain employment, their wages lag considerably behind those of their urban counterparts.
Cumulative social disadvantage engenders social tensions, as the social welfare system is at its most inadequate in the most disadvantaged communities, while the worst infrastructural deficiencies are also to be found here. In the absence of other options, agriculture, with its short-term advantages and lower standard of living, has the effect of conserving the tension-rife rural employment situation.
The solution lies in concerted action; local authorities, governments and the European Community all have a role and a responsibility in this regard.
Multi-faceted adjustment programmes need to be put in place. Opportunities for adjustment must be provided for the rural population by creating alternative employment opportunities, developing infrastructure, initiating training and further education programmes facilitating adaptation to market conditions, supporting business start-ups, and establishing projects in border areas and across national borders.
Adjustment programmes will inevitably have to be tailored to the particular characteristics of individual rural areas. This will ensure the ongoing reduction of regional differences.
in writing. - (HU) I would like to congratulate my colleague Christa Klaß on her report, which highlights the difficulties that women living in rural areas have to face in the labour market and in other aspects of their lives. Any discussion of the most disadvantaged people living in the worst circumstances must make special mention of Roma women, a significant proportion of whom live in villages and small settlements. Numerous studies have shown that Roma women constitute the European Union's most vulnerable group, with a life expectancy that is shockingly low compared to the majority of society and an unemployment rate that is several times the average. In line with the report's recommendations, therefore, Member States need to draft and implement the kind of policies that will improve the general living conditions of women living in less developed regions and help disadvantaged women and women facing social exclusion to obtain work or engage in self-employment by fostering new businesses. Roma women in particular could benefit from support from Member States and the European Commission for socially aware business models that involve the poor and disadvantaged groups in society. I welcome the fact that the report places great emphasis on gathering reliable statistical data, because the gathering and processing of data disaggregated according to gender and ethnic origin are vital, on the one hand, for eliminating indirect and multiple discrimination and, on the other hand, for measuring progress achieved in terms of education, housing, health and employment. Thank you.
in writing. - (SK) The enterprising report by the rapporteur, Mrs Klaß, seeks a new approach to eliminating the obvious inequalities between urban and rural areas. Women play a crucial role in the socio-political, economic and environmental development of rural areas. Women's lives in rural areas present a great deal of opportunities as well as considerable difficulties.
Making rural areas more attractive will help to curb the exodus of mainly young and well-trained people. I am thus calling for the promotion of sustainable integrated growth and the generation of new employment opportunities, particularly for women, as well as the provision of high-quality health care, social services and other general services throughout the EU.
Only educated women will be able to be fully involved in revitalising local communities. They will be able to set up new companies, which in turn will contribute to the diversification of the rural economy and improvements in the quality of life in rural areas. We must remove all obstacles to accessing information and communication technologies and ensure that broadband is available to women in rural areas. Continuous education and language learning as well as opportunities for re-training must be available to all interested women.
Moreover, the successful LEADER programme should continue. It has successfully allowed many women to set up companies in rural communities in areas such as tourism, crafts and the provision of regional products. I believe that by identifying best practices and using the new tools for exchanges of experience, a significant contribution can be made to improving the quality of life in rural areas.
in writing. - (RO) The EU is confronted by important social changes which have been brought about by problems related to migration, social security and poverty.
The programmes developed at EU level have made an important contribution to the improvement of the condition of women in rural areas. Nevertheless, women are not involved in decision making in the communities to which they belong.
A concrete and worrying example, is that most women in the rural areas in Romania have an income below 5 EURO/day, and a third do not use any media.
I would cite as as a priority three action fields in order to obtain equal opportunities and to improve the condition of the women in the rural area:
improvement of social status by supporting the access of women to new income and goods acquisition opportunities;
full involvement of women in the decision-making process and enhanced capacity to change/influence the decisions that affect them directly;
access of the women in rural areas to essential services (health, education) and infrastructure.
The Member States should prepare public policies to encourage the participation of women in the labour market, in the decision-making process, and should control any forms of discrimination.